Title: To Thomas Jefferson from Marie Rivardi, 6 January 1807
From: Rivardi, Marie
To: Jefferson, Thomas


                        
                            Sir.
                            Philadelphia January 6th. 1807.
                        
                        As to the natural patron of the sciences & liberal arts in the country over which you preside; as to one
                            who would be such, even if his high station did not add the weight of official, to that of personal influence, I take the
                            liberty of presenting to you the plan of an Institution, which has, I hope, distinguished itself already during several
                            years & is still susceptible, of being considerably extended & improved. This success I am not vain enough to ascribe
                            to my exertions alone, but also to those able teachers whose assistance I have been fortunate enough to obtain, to the
                            improvements of the pupils & to the kind advice & influence of those gentlemen who allow me to consider them as the
                            particular friends of the Establishment. All these circumstances induce me to hope, especially as Governor McKean is among
                            the patrons of the Seminary, that the Legislature will encourage my efforts, by providing a building for the use of the
                            Establishment & indeed they have at this moment under their consideration, a bill to that effect.
                        As of upwards of 60 young Ladies, which I have at present under my care the greatest number are from the
                            different states of the Union & from foreign countries, I may perhaps consider this more as a national, than as a local
                            Establishment—I may profess at least that it is my ambition to render it such. This laudable aim will I hope secure me
                            the support of the first Magistrate, who at the same time is the first scientific & literary character of the United
                            States.
                  I have the honor to be with the highest respect
                  Sir Your Excellency’s most obedient & most humble Servant
                        
                            Maria Rivardi
                     
                        
                    